5 F.3d 544NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Angela S. WEEMS, Plaintiff-Appellant,v.Vincent NGUYEN, Defendant-Appellee.
No. 92-16884.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 11, 1993.*Decided Aug. 20, 1993.

Before:  PREGERSON, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Angela S. Weems appeals pro se the district court's judgment, following a jury trial, in favor of Vincent Nguyen in Weems' action alleging violations of the Fair Housing Act ("Act"), 42 U.S.C. Sec. 601, et seq.  Weems alleged that Nguyen, the manager of the apartment complex in which Weems resided, violated the Act by failing to abate certain loud noises originating from neighboring apartments.  We dismiss the appeal.


3
In her opening brief, Weems restates the claims in her complaint before the district court and challenges the jury verdict in favor of Nguyen on those claims.  Weems has failed, however, to supply this court with the trial transcript.  If an appellant fails to supply a transcript of a district court proceeding, we may dismiss the appeal or refuse to consider the appellant's argument.  Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam);  Portland Feminist Women's Health Ctr. v. Advocates for Life, Inc., 877 F.2d 787, 789 (9th Cir.1989);  Thomas v. Computax Corp., 631 F.2d 139, 141-42 (9th Cir.1980) (dismissing pro se appellant's appeal for failure to provide transcript);  see Fed.R.App.P. 10(b)(2).  Without a transcript of the trial proceedings, we cannot review Weems' claims of error.  Accordingly, we dismiss Weems' appeal.  See Syncom Capital Corp., 924 F.2d at 169.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Weems' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3